Citation Nr: 0729319	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  97-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to compensable evaluation for right knee 
patellofemoral pain syndrome prior to May 28, 2004.

2.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently rated as 10 percent 
disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee suprapatellar spur. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1971 to June 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating determination of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for right and left knee disabilities and pes 
planus, effective July 1, 1993.  The veteran disagreed with 
the initial evaluations provided for these disabilities.  
Thereafter, the Montgomery, Alabama, RO assumed jurisdiction.  
This matter was previously before the Board in July 1998 and 
November 2004.  

In a July 2005 rating determination, VA's Appeals Management 
Center increased the evaluation for right knee patellofemoral 
syndrome from noncompensable to 10 percent, effective May 28, 
2004.

In December 2005, the Board again remanded this matter for 
further development, to include a VA examination.  


FINDINGS OF FACT

1.  With regard to the right knee, the veteran was found to 
have arthritis of the right knee as of December 20, 2001.  

2.  Flexion of the right knee to less than 45 degrees and 
extension to no less than 10 degrees, even when considering 
flare-ups, has not been demonstrated at any time.

3.  There has been no objective finding or demonstration of 
subluxation or lateral instability of the right knee at any 
time.  

4.  Flexion of the left knee to less than 45 degrees and 
extension to no less than 10 degrees, even when considering 
flare-ups, has not been demonstrated at any time.

5.  The overall objective medical findings do not demonstrate 
subluxation or lateral instability of the left knee at any 
time.

6.  The veteran's bilateral pes planus has not been shown to 
cause marked pronation or marked inward displacement or 
severe spasm of the tendo Achillis on manipulation at the 
time of any VA examination; the veteran has not been 
prescribed any orthopedic shoes and was not found to be 
wearing any orthotic appliances at the time of his most 
recent VA examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
right knee patellofemoral syndrome have been met since 
December 20, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome have not been 
met at any time.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261.

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee patellofemoral spur have not been met 
at any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261.

4.  The criteria for an evaluation of in excess of 30 percent 
for bilateral pes planus have not been met at any time.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  The 
veteran was also afforded several VA examinations.  As such, 
no further action is necessary to assist the claimant with 
the claim.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet.App. 202 (1995) 
the United States Court of Veterans Appeals (the Court) held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Right and Left Knees

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

The provisions of 38 C.F.R. §  4.71a, Diagnostic Code 5257 
provide for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of a January 1994 VA examination, the veteran 
reported that he could no longer run on his left knee.  He 
noted that he developed swelling and pain in his knee if he 
ran.  He related that his knee was unstable and occasionally 
gave out on him.  He also reported being unable to lift his 
entire body weight on his left knee.  He stated that his knee 
was quite stiff in the cold and in the evening after being on 
it all day.  He also complained of a bony prominence on the 
patella of his left knee and indicated that if it was hit he 
could not walk on it for a couple of days.  

The veteran reported that although his right knew was not as 
bad as the left, it was beginning to bother him in the same 
way.  It stiffened up if he ran.  The right knee tended to 
swell but did not give out as did his left.  

Physical examination revealed no swelling of the left knee.  
There was a prominence in the inferior portion of the 
patella, a bony prominence which was sore to the touch.  
There were no other abnormalities or deformities of the left 
knee.  He had mild medial and lateral joint instability on 
the left and negative drawer sign.  Range of motion was 
flexion to 140 degrees and extension to 0 degrees.  There was 
mild crepitus on range of motion.  On the right knee there 
was no deformity and no swelling.  There was also no medial 
or lateral instability.  The drawer sign was negative.  Range 
of motion was 140 degrees of flexion and 0 degrees of 
extension.  It was the examiner's impression that the veteran 
had a bony spur of the left knee and bilateral retropatellar 
pain syndrome.  

At the time of a February 1995 VA examination, the veteran 
reported recurrent left knee discomfort.  There was no 
significant swelling but swelling occurred with prolonged 
inactivity or evidence of extreme exertion.  

Physical examination revealed the veteran had full range of 
motion of all his peripheral joints.  The left knee had no 
effusion and there was no evidence of ligamentous instability 
or joint line pain.  Lachman's test was negative.  There was 
mild pain with extension of the knee when suprapatellar 
pressure was exerted.  A diagnosis of left knee discomfort 
consistent with patellofemoral syndrome likely related to the 
patella bone spur was rendered.  

At a December 2001 VA examination, the veteran reported that 
he had discomfort in his left knee when standing in one 
position.  He used over-the-counter medication for relief.  
He did not wear any braces.  He had minimal complaints about 
his right knee and was primarily concerned about his left 
knee.  

Physical examination revealed that the left and right knee 
flexed from 0 to 130 degrees.  The veteran had no joint 
effusion or subpatellar crepitus or pain.  There was negative 
McMurray's sign and negative pivot sign.  There was no 
tenderness over the medial or lateral menisci, bilaterally.  
There was a more prominent tibial tubercle on the left than 
the right, but it was nontender.  

The examiner noted that the veteran demonstrated no pain 
during the course of the examination.  X-rays of both knees 
revealed small spur formation on the anterior superior aspect 
of the patella.  These areas, when palpated, were nontender.  
Otherwise, there were no signs whatsoever of any joint 
arthritic changes.  There were no signs of any instability or 
subluxation.  There was no medial or lateral instability and 
there were negative drawer signs, bilaterally.  The examiner 
stated that there were no signs of arthritis.  The veteran 
appeared to have minimal involvement in all areas and this 
appeared to not critically affect his ability to function at 
his job or when performing daily activities.  

On VA examination in May 2003, the veteran reported that 
prolonged sitting in one place caused pain in his left knee.  
He used no crutches, braces, or corrective shoes for his knee 
pain.  He complained of no discomfort or disability in his 
right knee.  

Examination of the left knee revealed extension to 0 degrees 
and flexion to 135 degrees.  There was a prominent tibial 
tuberosity which was nontender.  There was no joint effusion.  
McMurray's sign was negative.  There was no tenderness over 
the medial lateral meniscus.  There was negative medial 
lateral torsion sign and negative pivot shift press.  The 
superior patellar spur was nontender.  

The veteran was able to walk and squat without discomfort.  
No joint effusion was found and no popliteal masses were 
present.  He had no edema, joint effusion, instability, 
weakness, tenderness, redness, heat, or abnormal movement or 
guarding of motion.  There was also no evidence of weakness 
on repetitive motion or functional loss.  

Examination of the right knee revealed no patellofemoral 
tenderness.  There was no joint effusion.  There was also no 
loss of motion comparable to the left side, with extension to 
0 degrees and flexion to 135 degrees.  There were negative 
McMurray's torsion and pivot shift signs.  There was no 
anterior posterior drawer sign present.  There was a 
prominent tibial tuberosity which was nontender.  He was able 
to squat walk without difficulty.  The examiner indicated 
that the last time that the veteran sought medical attention 
for his knees was 2 years earlier.  X-rays of the left knee 
revealed a superior and inferior patella spur which was quite 
prominent.  A diagnosis of patella spur superior and inferior 
was rendered.  

The examiner opined that at present, the veteran had no 
disability of his right knee and minimal disability of the 
left knee secondary to the spurs.  

At the time of a May 2004 VA examination, the veteran 
complained about bilateral knee pain and of the left knee 
giving way on occasion.  It was the examiner's assessment 
that the veteran had bilateral knee arthritis.  The examiner 
noted that X-rays that had been performed in October 2003 
demonstrated the presence of moderate to marked bilateral 
patella spurring.  There was no evidence of joint effusion or 
other significant osseous or soft tissue abnormality at that 
time.  

The examiner observed that the veteran had been seen at the 
Pain clinic in November 2003 by Dr. Enig.  He stated that 
that the veteran had a history of chronic knee pain and that 
X-ray findings were consistent with osteophytes with 
bilateral patellar and tibial tuberosities.  The veteran had 
bilateral knee pain, left greater than right.  He wore a 
brace on his left knee.  He had a mild limp to the left.  
Examination of the knees performed at that time revealed a 
prominent tibial tuberosity on the bilateral knees.  The 
veteran had an area of bone formation in his distal patella 
in the left knee.  There was mild crepitus in the knees.  He 
had mild atrophy of his quadriceps, left greater than right.  
There was mild medial joint tenderness and negative 
McMurray's, bilaterally.  It was Dr. Enig's impression that 
the veteran had osteoarthritis of the bilateral knees, mainly 
of the patella and tibial tuberosities.  

The May 2004 VA examiner noted that the veteran reported 
bilateral knee pain.  The veteran stated that he had left 
knee pain of 8 out of 10 on an intermittent basis throughout 
the course of the day.  He also had associated weakness and 
stiffness.  The veteran further noted that his knee gave way 
and locked at times.  He reported flare ups of pain at least 
three times per week where his pain increased to a 10 and 
lasted for thirty minutes.  He noted that any type of pulling 
motions or squatting or sitting for prolonged periods of time 
would increase his pain.  Alleviating factors included 
stretching.  

The veteran stated that his function/motion was limited by 25 
percent.  He wore a knee brace on his left knee.  He denied 
any dislocation or subluxation.  He stated that he could not 
squat or kneel and that he had problems pushing and pulling.  
He also noted that he could not run due to his increasing 
knee pain.  

As to his right knee, the veteran reported 5/10 pain on an 
intermittent basis.  He also had associated stiffness.  He 
denied any other symptoms.  He noted a flare of pain two to 
three times per month where the pain would increase to 8 and 
last for thirty minutes.  He had problems sitting for long 
periods of time, squatting, kneeling, and with any type of 
pulling action.  He stated that stretching helped decrease 
his symptoms.  The veteran noted an additional limitation of 
up to 10 percent.  He stated that he periodically used a knee 
brace on his right knee.  He denied any subluxation.  

Physical examination revealed flexion to 125 degrees on the 
left and to 120 degrees on the right.  Extension was to 0 
degrees.  The veteran had prominent tibial tuberosities, 
bilaterally, more prominent on the left.  He had positive 
patellar grind, bilaterally.  All other provocative testing 
of the knees was negative.  The veteran had no pain with 
repetitive motion testing.  A diagnosis of bilateral knee 
patellar spurring with mild to moderate impairment secondary 
to pain was rendered.  

Treatment records obtained in conjunction with the Board's 
December 2005 remand include a January 2005 VA outpatient 
retreatment record wherein the veteran was noted to have 
received treatment for knee disabilities for four weeks, 
which included heat and ultrasound and quadriceps and 
hamstring strengthening.  Physical examination revealed no 
effusion in the knees.  There was also no crepitus.  Range of 
motion was full on both sides but the quadriceps muscle 
strength was deconditioned and decreased in tone particularly 
in the recti medialis muscle group on both sides, the left 
more than the right.  The mediolateral stability was fair on 
both sides.  

In a follow-up treatment note later that month, the veteran 
reported that he had constant pain in his knees, left greater 
than right, and he wore a brace on the left knee because it 
would give way.  Physical examniantion revealed no edema or 
discoloration and there was no increased pain on palpation.  

A May 2005 MRI of the right knee revealed mild chondromalacia 
of the lateral patella facet cartilage.  There was minimal 
spurring in the margins of the femoral condyles.  There was 
no evidence of significant meniscus or cruciate ligament 
tear.  A MRI of the left knee revealed a 2.5 cm. cyst and 
Grade I chondromalacia of the lateral patellar facet 
cartilage with no evidence of meniscus or cruciate ligament 
tear.  

A May 2005 outpatient treatment record indicated that the 
veteran reported that his knee had worsened over the last 
year.  He had been experiencing sharp left knee pain that was 
exacerbated with prolonged walking and standing, sitting and 
stair climbing, and squatting and kneeling activities.  It 
was not accompanied by recurrent locking or buckling.  The 
veteran stated that over the last four to five years his 
right knee had become progressively worse.  He indicated that 
his right knee pain was exacerbated with walking, standing, 
and prolonged sitting activities.  It was not accompanied by 
locking or swelling.  

Physical examination revealed that the veteran walked with a 
mildly antalgic gait.  There was moderate tenderness in the 
medial and lateral joint of both knees.  There was also 
moderate atrophy of both knees.  The veteran had no effusion 
or synovitis in his knees.  He had full extension of both 
knees, with flexion to 120 degrees.  

The examiner noted that there was positive McMurray's sign on 
both knees but then found that the veteran had negative 
Lachman's, drawer, pivot shift, and McMurray's signs/tests on 
examination.  There was no pain or instability produced on 
varus or valgus stressing of the knees.  Neurovascular 
functions of the lower extremities were intact.  X-rays of 
the knees showed mild medial compartment gonarthrosis.  

A June 2005 physical therapy note indicated that the veteran 
reported having 5/10 pain in his knees.  Upon palpation there 
was no notable tenderness to either knee joint and range of 
motion was full for both knees.  

At the time of a July 2005 visit, the veteran reported having 
only occasional knee pain.  Physical examination revealed 
that he ambulated without an antalgic gait.  There was no 
effusion or synovitis in the knees and the veteran had full 
extension of both knees with 130 degrees of flexion.  He also 
had mild bilateral patellofemoral crepitance but no 
tenderness.  Diagnoses of mild bilateral medial compartment 
gonarthrosis and mild bilateral patellofemoral stress 
syndrome with chondromalacia were rendered.  

At the time of an October 2005 visit, the veteran reported 
having moderate knee pain that was exacerbated by walking, 
standing, and squatting activities.  Physical examination 
revealed that the veteran ambulated with a mild left antalgic 
gait and that he had marked left patellofemoral tenderness 
and crepitus.  A diagnosis of left patellofemoral stress 
syndrome with chondromalacia of the patella was rendered.  

The veteran was afforded a VA examination in September 2006.  
He stated that his right knee began causing pain seven or 
eight years earlier.  He had some sense of his joint freezing 
up after sitting or standing for prolonged periods.  He had 
flare-ups of pain every morning on arising which lasted 30 to 
40 minutes.  He did not use a brace or other assistive 
device.  He had missed no time from work on account of his 
knee disability.

The veteran indicated that his left knee had more severe pain 
than his right.  He wore a brace because his knee buckled.  
His pain was intermittent.  He had flare-ups every morning 
upon arising and this lasted up to two hours.  He used over-
the-counter medication for bilateral knee pain.  He also used 
a heating pad on his knees on occasion.  He had no problems 
with his activities of daily living.  No surgery had been 
advised or performed on either knee.  He had also had no 
incapacitating episodes during the past 12 months.  

Physical examination of the right knee revealed range of 
motion from 0 to 120 degrees.  Minimal subpatellar crepitance 
was present.  There was no joint effusion.  There was no 
anterior, posterior, or mediolateral instability present.  
There was also no joint line tenderness.  The veteran had 
negative McMurray, Lachman, pivot shift, and torsion signs, 
both medially and laterally.  Motion was not associated with 
pain.  After repetitive use there was no loss of motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no recurrent subluxation present.  
X-rays of the right knee revealed small superior and inferior 
spurring of the patella.  The tibial tuberosity was prominent 
but joint and bone architecture was otherwise normal.  

With regard the left knee, the veteran was able to extend to 
0 degrees and flex to 135 degrees.  There was no joint 
effusion.  Moderate subpatellar crepitance was present.  
There was no anterior-posterior or medial lateral instability 
and no joint line tenderness.  The veteran had a negative 
McMurray, Lachman, pivot shift, and torsion sign, laterally 
and medially.  Motion was not associated with pain.  After 
repetitive use, there was no increased loss of motion due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was also no recurrent subluxation.  X-
rays of the left knee revealed large superior and inferior 
spurring of the patella.  The tibial tuberosity was 
prominent.  Joint and bone architecture were otherwise 
normal.  

The diagnosis was bilateral superior and inferior patella 
spurring, more severe on the left.  

Analysis

With regard to the veteran's right knee, a compensable 
evaluation for the veteran's right knee patellofemoral pain 
syndrome was not warranted prior to December 20, 2001.   

The January 1994 and February 1995, VA examinations 
reportedly showed a full range of right knee motion.

While the veteran reported complaints of pain and weakness, 
no functional limitation was reported on the examinations.  
Under 38 C.F.R. § 4.59, crepitus is an indication of a 
diseased joint, but a January 1994 X-ray examination showed 
no significant abnormality of the right knee joint.  There 
were no other findings referable to the right knee disability 
prior to the December 2001 VA examination.  As such, the 
preponderance of the evidence was against the claim for a 
compensable evaluation based upon limitation of motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

There were also no findings of subluxation or lateral 
instability in the right knee during this period.  Thus, a 
compensable evaluation would not have been warranted under DC 
5257 prior to December 20, 2001.  

A 10 percent valuation is warranted for the veteran's right 
knee disability beginning on December 20, 2001, when he 
underwent VA examination.  That examiner reported that X-rays 
revealed small spur formation on the anterior superior aspect 
of the patella.  The examiner also reported a range of motion 
from 0 to 130 degrees, which is indicative of noncompensable 
limitation of flexion.  Diagnostic Code 5260.  All 
examinations since then have shown noncompensable limitation 
of flexion.  Although the veteran has reported pain, the 
evidence does not contain any findings of additional 
limitation due to functional factors, such as pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

There have been no findings of limitation of extension.  
Accordingly, a separate evaluation is not warranted on that 
basis.

As such, even when considering the limitation of motion 
caused by fatigue, weakness, and flare-ups, neither the 
actual range of motion nor the functional limitation warrants 
an evaluation in excess of 10 percent for limitation of 
motion based upon the appropriate codes governing limitation 
of motion.

With regard to DC 5257, the Board notes that there have been 
no findings of instability or subluxation on any examination 
since the grant of service connection.  

Therefore, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for right 
knee patellofemoral syndrome subsequent to December 20, 2001.  

With regard to the veteran's left knee disorder, an 
evaluation in excess of 10 percent is not warranted at any 
time.  

The veteran has generally been found to have a noncompensable 
limitation of flexion in the left knee and has never been 
found to have additional limitation due to functional 
factors.  Limitation of extension has never been found, even 
with consideration of functional factors.

With regard to DC 5257, the Board notes that at the time of 
his January 1994 VA examination, the veteran was found to 
have mild medial and lateral joint instability and a negative 
drawer sign.  This report appears to be an anomaly that was 
not supported by any findings.  All subsequent examinations 
have shown no subluxation or instability, and even on the 
January 1994 examination all tests of stability were reported 
as normal and the examiner found no abnormality other than 
the previously noted boney prominence.  The weight of the 
evidence is thus, against the grant of a compensable 
evaluation under DC 5257.

Bilateral Pes Planus

Flatfoot with mild symptoms relieved by a built-up shoe or 
arch support is noncompensable.  Flatfoot with moderate 
symptoms, weight- bearing line over or medial to the great 
toe, inward bowing of the tendo Achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Flatfoot with severe 
symptoms, objective evidence of marked deformity (pronation, 
abduction, etc.), and pain on manipulation and use 
accentuated, indication of swelling on use, with 
characteristic callosities, which is unilateral, warrants a 
20 percent evaluation and which is bilateral, warrants a 30 
percent evaluation.  Flatfoot with pronounced symptoms, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, and which are not improved by 
orthopedic shoes or appliances warrants a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

At the time of an October 1993 VA examination, the veteran 
complained that his feet popped when he walked.  He stated 
that his feet would swell and hurt if he were on them for an 
extended period of time.  He noted swelling with extended 
walking or when going on a plane.  

Physical examination revealed normal posture when standing, 
squatting, and when supine.  Rising on his toes and heels was 
also normal.  His gait was normal and there were no secondary 
skin or vascular changes.  X-rays revealed hallux valgus 
deformity and calcareous spur, bilaterally.  There was no 
evidence of fracture or dislocation.  A diagnosis of fallen 
arches was rendered.  

The veteran was also noted to have flat feet at the time of 
the January 1994 VA examination.  

On the February 1995 VA examination, the veteran reported 
recurrent swelling and pain on the midfoot area, bilaterally.  
This occurred reproducibly whenever he traveled in an 
airplane.  It also occurred after any evidence of prolonged 
standing.

Physical examination revealed no evidence of arthritis or 
joint effusion.  The veteran had full range of motion of all 
his joints with vigorous movement of the fore, mid, and hind 
foot, with no significant discomfort.  Diagnoses of flat 
feet, bilateral calcaneal bone spurs, and bilateral midfoot 
swelling and discomfort, were rendered.  

At the December 2001 VA examination, the veteran reported 
burning in his feet when standing in one position.  He noted 
having a thin rubberized insert for both shoes.  He felt more 
comfortable in soft soled shoes.  

Physical examination of the feet revealed no pain on motion 
and no signs of weakness.  There were also no signs of 
incoordination or instability or restrictive motion.  The 
veteran demonstrated no tenderness or callus formation on the 
plantar aspect of his feet.  There was no tenderness of the 
Achilles tendon and no deformity of either Achilles tendon.  
There was no spasm present in the tendon Achilles on 
manipulation.  X-rays of the feet reveal moderate flat feet 
with no signs of degeneration or osteoarthritis.  

The examiner stated that the veteran demonstrated signs of 
moderate pes planus, bilaterally without restricted motion or 
any signs of pressure areas on the plantar aspect of the 
feet.  Subtalar motion appeared to be normal, bilaterally.  
The veteran's ankle motion was normal with extension 
bilaterally to 5 degrees and plantar flexion to 130 degrees, 
bilaterally.  There was no hallux valgus deformity.  

At the May 2003 VA examination, the veteran reported that he 
could not stand for long periods of time and had to move 
about.  He also had increased discomfort with running or 
prolonged walking.  He reported that when he awoke, he felt 
"all locked up."

Physical examination revealed that the veteran was able to 
plantar flex to 130 degrees on the right and extend to 85 
degrees.  Plantar flexion on the left was to 128 degrees 
while dorsiflexion was to 85 degrees on the left.  He had +4 
dorsalis pedis pulses, bilaterally.  There were no plantar 
callosities.  

The veteran had mild to moderate pes planus, bilaterally.  
There was no evidence of any painful motion, edema, 
instability, weakness, or tenderness.  There was no unusual 
footwear and no callosities.  There were no skin or vascular 
changes.  The veteran had normal supination and pronation.  
He was able to rise on his heels and toes.  There was no 
hammer toe or claw foot deformity present.  There was no 
misalignment of either Achilles.  There was also no 
tenderness of the Achilles tendon.  The examiner noted that 
the veteran had minimal disability as a result of his mild 
pes planus and no loss of function due to repetitive motion.  

At the time of his May 2004 VA examination, the veteran 
reported having had inserts made for his shoes around 2002 or 
2003.  The veteran was not using any special shoes and denied 
the use of orthotics.  He noted that he had to take off his 
shoes and sit down when he had pain.  He was unable to run or 
climb and had increasing pain when standing in one place.  

At the time of his September 2006 VA examination, the veteran 
reported constant pain in his feet and stated that he felt 
this primarily when walking.  He could not describe any 
flare-ups of pain in either foot and had no restrictions on 
his ability to ambulate, although ambulating was associated 
with pain.  He stated that his feet would pop on occasion and 
that orthopedic shoes made his condition worse and that he 
wore no corrective shoes and used no inserts.  He used 
Naproxen, Aleve, and Motrin for his pain, which afforded him 
some relief.  He stated that he had lost no time from 
employment due to his foot problems, including his current 
employment as a mail handler.  

Physical examination of the right foot revealed that the 
veteran was able to dorsiflex 5 degrees and plantar flex 35 
degrees.  He had mild to moderate pes planus.  Range of 
motion was not painful and no instability or edema was 
present.  Weight bearing Achilles tendon alignment was normal 
and there was no measurable valgus deformity present.  There 
were also no plantar callosities.  There was also no plantar 
or Achilles tendon tenderness present.  After repetitive use, 
there was no increased loss of motion due to pain, fatigue, 
lack of endurance, weakness, or incoordination.  No painful 
motion was present.  Active and passive motion was equal.  
There was no edema, instability, or tenderness present.  No 
forefoot or mid foot alignment was present.  

Physical examination of the left foot revealed that the 
veteran was able to dorsiflex 5 degrees and plantar flex 45 
degrees.  Range of motion was not painful and no instability 
or edema was present.  Weight bearing Achilles tendon 
alignment was normal and there was no measurable valgus 
deformity present.  There were also no plantar callosities.  
No plantar tenderness was present and there was no Achilles 
tendon spasm.  After repetitive use, there was no increased 
loss of motion due to pain, fatigue, lack of endurance, 
weakness, or incoordination.  No painful motion was present.  
Active and passive motion was equal.  There was no edema, 
instability, or tenderness present.  There were no skin or 
vascular changes and no forefoot or mid foot alignment was 
present.  

Analysis

While the veteran has continually reported tenderness on the 
plantar surfaces of his feet, there has been no demonstration 
of marked pronation or marked inward displacement or severe 
spasm of the tendo Achillis on manipulation at the time of 
any VA examination.  The veteran has consistently been noted 
to have normal Achilles alignment.  He has been found to have 
no instability or malalignment on standing or waling, which 
belies a finding of marked inward displacement.  Further, 
medical professionals have concluded that the disability is 
mild to moderate.  The veteran has not been prescribed any 
orthopedic shoes and was not found to be wearing any orthotic 
appliances at the time of his most recent VA examination.  
Inasmuch there have been no attempts to use such devices, 
there have been no findings that such devices have been 
ineffective.

In short, the weight of the evidence is that the veteran's 
disability does not meet or approximate the criteria for an 
evaluation in excess of 30 percent.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The service-connected left or right 
knee disorders or bilateral pes planus have resulted in no 
periods of hospitalization.  There is no evidence that the 
left or right knee disorders or bilateral pes planus markedly 
interfere with his employment.  The veteran continues to work 
as a mail handler for the U. S. Post Office.  He has 
reportedly lost no time from work due to his service 
connected disabilities at any time since the effective date 
of service connection.  In the absence of such exceptional 
factors, the Board finds that referral for consideration of 
an extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 10 percent disability evaluation for right knee 
patellofemoral pain syndrome is granted from December 20, 
2001, subject to regulations governing monetary benefits.  

An evaluation in excess of 10 percent for right knee 
patellofemoral syndrome at any time is denied.  

An evaluation in excess of 10 percent for left knee 
suprapatellar spur at any time is denied. 

An evaluation in excess of 30 percent for bilateral pes 
planus at any time is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


